Title: To George Washington from Henry Knox, 30 March 1789
From: Knox, Henry
To: Washington, George



My dear Sir
New York 30th March 1789

The chagrin of the members who first arrived still exists, one senator and two representatives being yet wanted—The latter will arrive certainly in a day or two from Jersey and Pennsylvania, but unless Mr Reed from Delaware shall come on, the senate may be deficient during the whole of the present week.
The tardiness of the members is more unfortunate at this season than at any other—The spring impost amounting by computation to 300 000 Dollars will be lost to the General Government by its not meeting at the time appointed. I am with perfect attachment your

H. Knox

